Citation Nr: 0819146	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  02-04 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dizziness.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to an initial disability evaluation in excess 
of 20 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to January 
1970 and from June 1970 to February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2000, September 2003, and January 
2004 ratings decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied the benefits sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge and testified at a March 2008 Board hearing regarding 
his symptomatology.  A transcript is of record.

In December 2007, the RO granted service connection for 
headaches and assigned a noncompensable evaluation effective 
December 8, 1999.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of dizziness.

2.  The veteran does not have a diagnosis of memory loss.

3.  The veteran's type II diabetes mellitus does not require 
insulin and there is no medical evidence of a requirement of 
require regulation of activities.



CONCLUSIONS OF LAW

1.  Dizziness was not incurred in or aggravated by active 
military service and it is not proximately due to a service-
connected disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2007). 

2.  Memory loss was not incurred in or aggravated by active 
military service and it is not proximately due to a service-
connected disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2007). 

3.  The schedular criteria for the assignment of a disability 
rating greater than 20 percent for diabetes mellitus type II 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in April 2003 and 
December 2003. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims. Additionally, April 2007 and February 2008 letters 
informed the veteran of how the RO assigns disability ratings 
and effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, and lay 
statements from the veteran are associated with the claims 
file. The veteran was afforded VA examinations. See Charles 
v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claims

Entitlement to an initial disability evaluation in excess of 
20 percent for type II diabetes mellitus.

The veteran contends that his diabetes mellitus type II is 
more severe than the current disability evaluation of 20 
percent reflects.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the veteran's subjective reports of the 
severity of the disorder, as applied to the applicable rating 
provisions, are not substantiated by the competent clinical 
evidence of record. Because the preponderance of the evidence 
is against the claim, the appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).
Nevertheless, the Board acknowledges that a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

The veteran's diabetes mellitus is evaluated under Diagnostic 
Code 7913. 38 C.F.R. § 4.119 (2007). Under this Diagnostic 
Code, a 20 percent rating is assigned when there is evidence 
that the veteran's diabetes requires the use of insulin or 
oral hypoglycemic agent, and a restricted diet. A 40 percent 
evaluation is assigned for diabetes that requires insulin, a 
restricted diet, and regulation of activities. A 60 percent 
rating is assigned when there is also evidence of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider plus complications that would not be 
compensable if separately evaluated. 

"Regulation of activities" has been defined as the situation 
where the veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities. See 61 
Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation 
of activities," as used by VA in Diagnostic Code 7913). In 
Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007), it was 
held that the evidence must show that it is medically 
necessary for a claimant to avoid strenuous occupational and 
recreational activities.

In addition, a note following the rating criteria indicates 
that compensable complications from diabetes mellitus are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation. However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

In December 2004, the veteran underwent a VA examination.  
The veteran reported no change in his diabetes status since 
his last evaluation.  The veteran reported that he took oral 
medication to control his diabetes.  He also reported walking 
on a daily basis and upper extremity range of motion 
exercises.  He reported fleeting episodes of numbness and 
tingling to his fingertips and to his toes.  The examiner 
reported slight decreased sensation to the veteran's 
fingertips upon examination.  He had full range of motion of 
his hands and wrists.  The veteran's feet revealed no loss of 
sensation to the monofilament examination to any areas of the 
feet. The examiner diagnosed the veteran with diabetes 
mellitus, well controlled on oral hypoglycemic agents, diet 
modification and exercise.  She also diagnosed questionable 
peripheral neuropathy and unknown relationship to diabetes.

The Board accordingly concludes that the evidence of record 
does not support assignment of a disability rating greater 
than 20 percent for diabetes mellitus type II. A greater 
disability rating under this diagnostic code provision would 
require an even more severe degree of impairment, which has 
not been shown by the evidence of record. The VA examiner 
stated that the veteran's diabetes was well controlled by 
medication and diet modification, there was no evidence 
submitted that the veteran is required to regulate his 
activities or that his condition necessitates the use of  
insulin.  The examiner further noted the veteran exercised by 
walking on a daily basis and performing range of motion 
exercises.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against the veteran's 
claim for a higher initial rating, that doctrine is not 
applicable. Gilbert, 1 Vet. App. 49, 53-56 (1990).





Entitlement to service connection for dizziness and memory 
loss to include as secondary to his service-connected 
headaches and/or type II diabetes mellitus.

The veteran contends that his dizziness and memory loss are a 
result of his service in Vietnam, to include secondary to his 
service-connected headaches and type II diabetes mellitus, 
and also exposure to Agent Orange. Because there is no 
competent medical evidence linking a diagnosis of dizziness 
and memory loss to any incident of military service, the 
claims will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claims or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claims that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service-
connected disease or injury." 38 C.F.R. § 3.310(a) (2003). 
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc). Establishing service connection 
on a secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.

Additionally, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the  Republic of Vietnam (Vietnam) during the Vietnam era 
will be considered to have been incurred in service. 38 
U.S.C.A. § 1116(a)(1). The presumption requires exposure to 
an herbicide agent and manifestation of the disease to a 
degree of 10 percent  or more within the time period 
specified for each disease. 38  C.F.R. § 3.307(a)(6)(ii). The 
presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the  contrary. 38 
U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent  containing dioxin, such as Agent Orange, 
unless there is  affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 C.F.R. §  3.307(a)(6)(iii). Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam  between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. See 38 U.S.C.A. § 1116(f). 

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). 

According to the veteran's DD214, the veteran served in the 
Republic of Vietnam. There is also no contradicting evidence 
of exposure to an herbicide agent. Therefore, the Board finds 
that the veteran is presumed exposed to Agent Orange. The 
Board notes that dizziness and memory loss are not diseases 
associated with herbicide exposure for purposes of the 
presumption. 38 C.F.R. § 3.309(e). As such, service 
connection is not warranted on a presumptive basis under 38 
C.F.R. § 3.309(e). 

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to Agent Orange exposure with 
proof of direct causation. Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997). Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The veteran's service treatment records are negative for any 
complaints, diagnosis, or treatment of memory loss.  The 
veteran reported two incidents of dizziness, one of which was 
attributed to possible physical exhaustion.  The veteran's 
separation examination is devoid of any diagnoses of memory 
loss and dizziness. 

In an April 2001 VA treatment record, notated the veteran 
complained of difficulty remembering and concentrating.  

In a February 2003 VA treatment note, the veteran denied any 
problems with memory loss, dizziness, light-headedness, 
headaches, convulsions or seizures. The veteran was diagnosed 
with type II diabetes mellitus and chronic back and wrist 
pain.

In March 2004, the veteran underwent a VA examination for 
type II diabetes mellitus.  The veteran did not report any 
symptoms of dizziness or memory loss.  

In November 2007, the veteran underwent a VA neurological 
examination.  The veteran reported that he had headaches 
since the later 1960s after being knocked unconscious during 
Vietnam.  The veteran stated he had no recollection of what 
happened, just that he woke up in a hospital.  He further 
stated he underwent a  psychological evaluation.  During this 
examination, the veteran did not report symptoms of dizziness 
or memory loss. The examiner reported his motor examination 
findings were normal.  The examiner diagnosed the veteran 
with headaches.

During his March 2008 Board hearing, the veteran's 
representative contended that the veteran's dizziness and 
memory loss may be related to his service-connected headaches 
and/or type II diabetes mellitus, although the veteran did 
not report such symptomatology during his November 2007 VA 
neurological examination or his December 2004 VA diabetes 
examination.  The veteran has submitted many written 
statements regarding his memory loss and dizziness, including 
a contention that it may be related to Agent Orange or 
similar herbicide.

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his claim of 
dizziness and memory loss, nor is there any competent medical 
evidence indicating a diagnosis of memory loss and dizziness 
within one year of the veteran's separation from active duty. 
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). None of the medical 
evidence of record relates the veteran's claimed symptoms of 
dizziness and memory loss to any event or incident during 
active military duty.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary). The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability. 38 U.S.C.A. §§ 1110, 1131. Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed. The evidence in this case 
shows no conclusive evidence of the existence of memory loss 
or dizziness and denial of the claims could be warranted on 
the basis that there is no current disability, i.e., there is 
no memory loss or dizziness. With the absence of a current 
diagnosis, the evidence cannot establish a causal connection 
between the claimed disability and service. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.  
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of memory loss or 
dizziness within the first post-service year.  Accordingly, 
the statutory presumption contained in  38 C.F.R. §§ 3.307 
and 3.309 is not for application. 

The Board also considered whether service connection was 
warranted on a secondary basis. The law provides that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service-
connected disease or injury." 38 C.F.R. § 3.310(a) (2003). 
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc). Establishing service connection 
on a secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.

Therefore, the question is whether there is a nexus between 
the claimed dizziness and memory loss and the service-
connected headaches and type II diabetes mellitus. 

There is no evidence associated with the claims file that 
establishes a nexus between dizziness and memory loss and 
headaches and/or type II diabetes mellitus.  During a 
November 2007 VA examination regarding the veteran's 
headaches and his March 2004 VA examination for type II 
diabetes mellitus, the veteran did not report dizziness or 
memory associated with his headaches or diabetes. The 
examiners did not diagnose the veteran with dizziness or 
memory loss. Other than the veteran's own statements, there 
are no references in the medical records to treatment or a 
diagnosis of dizziness and memory loss. There are also no VA 
medical evidence associated with the file that establishes 
that the veteran's headaches or type II diabetes mellitus in 
any way aggravates his memory loss and dizziness.   

The Board does not doubt the sincerity of the veteran's 
belief that he has memory loss and dizziness as a result of 
his service. As a lay person without the appropriate medical 
training and expertise, however, he is not competent to 
provide a probative opinion on a medical matter. See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for memory loss and dizziness and the 
benefit-of-the-doubt rule is not for application. 38 U.S.C.A. 
§ 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).




        (CONTINUED ON NEXT PAGE)


ORDER

Service connection for dizziness, to include exposure to 
Agent Orange, and to include as secondary to the veteran's 
service-connected headaches and type II diabetes mellitus, is 
denied.

Service connection for memory loss, to include exposure to 
Agent Orange, and to include as secondary to the veteran's 
service-connected headaches and type II diabetes mellitus, is 
denied.

A disability rating greater than 20 percent for service-
connected diabetes mellitus type II is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


